        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND-ODESSA DIVISION


TRUE CHEMICAL SOLUTIONS, LLC,                  §
        Plaintiff/Counter-Defendant,           §
                                               §                 7-18-CV-00078-ADA
v.                                             §
                                               §
PERFORMANCE CHEMICAL                           §
COMPANY,                                       §
       Defendant/Counter-Plaintiff.            §



     ORDER GRANTING PCC’S EMERGENCY MOTION TO TRANSFER VENUE TO
                  WACO PURSUANT TO 28 U.S.C. § 1404(a)

       Before the Court is Defendant/Counter-Plaintiff Performance Chemical Company’s

(“PCC”) Opposed Motion to Transfer this case to the Waco Division for purposes of trial

pursuant to 28 U.S.C. § 1404(a). ECF No. 268. The Motion was filed on January 22, 2021. Id.

Plaintiff/Counter-Defendant True Chemical Solutions, LLC (“True Chem”) filed its Response on

January 29, 2021. ECF No. 269. PCC filed its Reply on February 5, 2021. ECF No. 271. True

Chem filed its Sur-Reply on February 17, 2021. ECF No. 273. After considering all related

pleadings, the relevant law, and the party’s oral arguments during a hearing conducted on

February 24, 2021, the Court is of the opinion that PCC’s Motion should be GRANTED.

                                   I. Factual Background

       True Chem initiated this lawsuit on April 27, 2018 by filing a Complaint in the Midland

Division of the Western District of Texas, seeking a declaratory judgment of non-infringement

and invalidity of PCC’s ‘452 patent. ECF No. 1. PCC has counterclaimed for infringement,

seeking damages and injunctive relief. ECF No. 25. Neither party disputes that venue is

appropriate in the Western District of Texas. ECF Nos. 1, 25. On April 26, 2019, this Court was


                                              1
        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 2 of 17




assigned this case due to its expertise in patent matters. ECF No. 46. Accordingly, while the case

was filed in Midland, most courtroom proceedings to date have taken place at the courthouse in

Waco.

        Almost two years after this suit was filed, the coronavirus pandemic began in the United

States. Press Release, The White House, Message to the Congress on Declaring a National

Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (Mar. 13, 2020),

https://www.whitehouse.gov/briefingsstatements/message-congress-declaring-national-

emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.        The    pandemic     has

disrupted the scheduling of jury trials around the country, and the instant case is no exception.

The Court has been forced to delay trial in this case multiple times over the past year — most

recently when True Chem obtained a continuance of trial based on its lead counsel’s COVID-19

diagnosis. ECF #263. As a result, this case has now been pending for almost three years.

Discovery in the case is essentially closed. The parties have submitted their pretrial disclosures

of witnesses and exhibits. ECF No. 230. All that remains is trial.

        The Court conducted a hearing on December 10, 2020 in which it raised the possibility of

holding trial in Waco. ECF No. 243. At that hearing, both parties indicated they were open to

this arrangement, though counsel for True Chem reserved the right to verify their clients’

position. ECF 251. Several weeks later, True Chem let the Court know that it was, in fact,

opposed to a transfer to Waco. ECF No. 271. As a result, PCC filed the instant Emergency

Motion to Transfer from Midland to Waco, which the parties have now fully briefed and argued

before the Court on February 24, 2021. ECF 271.




                                                 2
        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 3 of 17




                                       II. Standard of Review

        In the Fifth Circuit, the § 1404(a) factors apply to both inter-district and intra-district

transfers. In re Radmax Ltd., 720 F.3d 285, 288 (5th Cir. 2013). It is well-settled that trial courts

have even greater discretion in granting intra-district transfers than they do in the case of inter-

district transfers. See, e.g., Sundell v. Cisco Systems Inc., 1997 WL 156824, at *1, 111 F.3d 892

(5th Cir. 1997) (“Under 28 U.S.C. § 1404(b), the district court has broad discretion in deciding

whether to transfer a civil action from a division in which it is pending to any other division in the

same district.”).

        Title 28 U.S.C. § 1404(a) provides that, for the convenience of parties, witnesses and in

the interests of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have consented.

“Section 1404(a) is intended to place discretion in the district court to adjudicate motions for

transfer according to an ‘individualized, case-by-case consideration of convenience and

fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting VanDusen v.

Barrack, 376 U.S. 612, 622 (1964)). A motion for transfer, whether intra- or inter-district, involves

a two-step analysis: 1) whether the case could have been properly brough in the forum to which

transfer is sought and 2) whether transfer would promote the interest of justice and/or convenience

of the parties and witnesses. Radmax, 720 F.3d 285, 288; see also In re Volkswagen of America,

Inc., 545 F.3d 304, 312, 314 (5th Cir. 2004) (en banc).

        The Fifth Circuit has held that “[t]he determination of ‘convenience’ turns on a number of

public and private interest factors, none of which can be said to be of dispositive weight.” Action

Indus., Inc. v. US. Fid & Guar. Co., 358 F.3d 337, 340 (5th Cir. 2004). The private factors

include: “(1) the relative ease of access to sources of proof; (2) the availability of compulsory



                                                    3
        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 4 of 17




process to secure the attendance of witnesses; (3) the cost of attendance for willing witnesses; and

(4) all other practical problems that make trial of a case easy, expeditious and inexpensive.” In re

Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004) (hereinafter “Volkswagen I”) (citing to Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1982)). The public factors include: “(1) the

administrative difficulties flowing from court congestion; (2) the local interest in having localized

interests decided at home; (3) the familiarity of the forum with the law that will govern the case;

and (4) the avoidance of unnecessary problems of conflict of laws of the application of foreign

law.” Id.

                                          III. Discussion

    There is no dispute as to whether this case could have been properly brought in the Waco

Division. It clearly could have been. Accordingly, the first step in this analysis supports transfer

to Waco. See Radmax, 720 F.3d 285, 288.

       A.      The Private Volkswagen factors favor transferring the case to Waco.

       In considering private factors, the Court necessarily engages in a comparison between the

hardships the defendant would suffer through the retention of jurisdiction and the hardships the

plaintiff would suffer from transferring the action to the transferee venue. Cf. Iragorri v. United

Technologies Corp., 274 F.3d 65, 74 (2d Cir. 2001) (stating courts engage in such a comparison

for forum non conveniens analyses). The Court will assess each of these factors in turn.

              i.   The “relative ease of access to sources of proof” factor is neutral.

       A court looks to where documentary evidence, such as documents and physical evidence,

is stored when considering the first private interest factor. Volkswagen II, 545 F.3d at 316. “To

properly consider this factor, parties must “describe with specificity the evidence they would not




                                                 4
        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 5 of 17




be able to obtain if trial were held in the [alternate forum].” Piper Aircraft Co. v. Reyno, 454

U.S. 235, 258 (1981).

        In its Motion, PCC argues that discovery is basically complete and that “the parties

already have all the evidence they need in order to try the case.” Def.’s Opposed Mot. to Transfer

to the Waco Division (hereinafter “Mot. to Transfer”) at 5. PCC also points out that PCC, while

based in Midland, has operations throughout the State of Texas. Id. Finally, PCC raises the issue

of witness/lawyer locations, but the Court feels those facts are not relevant under this factor and

will take it up instead below. Id.

        True Chem argues that the status of discovery is irrelevant because “[t]he relevant time

for any venue analysis is the time of filing.” Pl.’s Resp. in Opp’n to Defs.’ Mot. to Transfer

Venue (hereinafter “Resp.”) at 2 (quoting eRoad Ltd. v. PerDiemCo LLC, Case No. 6:19-cv-026,

2019 WL 10303654, at *6 (W.D. Tex. Sep. 19, 2019)). True Chem further notes that sources of

proof are all still located in Midland, referring particularly to the accused trailers. Id.

        PCC replies that “[w]hile the typical venue analysis considers the facts at the time suit

was filed, venue law does not require courts to engage in a rigid, and fictional, analysis when

unanticipated subsequent events like a pandemic require transfer in the interest of justice.” Def.’s

Reply in Supp. of Def.’s Mot. to Transfer to the Waco Division (hereinafter “Reply”) at 2. PCC

also balks at the notion that this is an instance of forum shopping, noting that it is instead a case

of changed circumstances and that the Court should take that change into account. Id. at 3. True

Chem’s Sur-Reply does not directly address these arguments but again notes that “True Chem

sued PCC where both parties are headquartered, where both parties’ employees live, and where

both sides’ frac trailers are located.” Pl.’s Sur-Reply in Opp’n to Def.’s Mot. to Transfer to the

Waco Division (hereinafter “Sur-Reply”) at 2.



                                                   5
        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 6 of 17




       The Court finds this factor is neutral. On the one hand, the Court recognizes that this

factor typically turns on where physical documentary evidence is located. See, e.g., Volkswagen

II, 545 F.3d at 316. Given that True Chem is the accused infringer, it will likely have the bulk of

the relevant documents in this case. See, e.g., In re Genentech, Inc., 566 F.3d 1338, 1345 (Fed.

Cir. 2009) (“In patent infringement cases, the bulk of the relevant evidence usually comes from

the accused infringer. Consequently, the place where the defendant's documents are kept weighs

in favor of transfer to that location.”). And, of course, True Chem is based in Midland.

       On the other hand, the Court agrees with PCC that it “may appropriately consider the

current realities of the case.” As noted above, document discovery is essentially complete and

thus should be readily available in electronic form to counsel for all parties. And though True

Chem repeatedly notes that the accused trailers themselves are located in Midland, the Court

does not expect these trailers will be brought into the courtroom and does not foresee the

opportunity for any field trips during trial. In light of the above, this appears to be one of those

instances, in which the location of physical evidence no longer has any bearing on the relative

ease of access to sources of proof. See VLSI Tech. LLC v. Intel Corp., No. 1:19-cv-00977-ADA,

ECF No. 408, at 6 (W.D. Tex. Dec. 31, 2020). Accordingly, the Court finds that the “ease of

access to sources of proof” factor is neutral.

             ii.   The “compulsory process” factor is neutral.

       When balancing this factor, the Court considers the availability of compulsory process to

secure the attendance of witnesses whose attendance may require a court order. Volkswagen II,

545 F.3d at 316.

       PCC argues that this factor is neutral because the bulk of the witnesses in this case are

employees of the parties and thus under the control of either PCC or True Chem. Mot. to



                                                 6
        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 7 of 17




Transfer at 6. PCC also notes that no non-party witnesses are based in Midland and that most are

based in Houston, which is significantly closer to Waco than to Midland. Id. True Chem

responds that at least four of the likely witnesses are subject to the Court’s subpoena power in

Midland but not in Waco. Resp. at 4. PCC replies by pointing out that this factor relates

primarily to third-party witnesses and that the witnesses referenced in True Chem’s Response are

largely party employees – and thus subject to the parties’ control. Reply at 3. PCC further notes

that the one named inventor who is not currently employed by one of the parties is located in

Forth Worth, which is not subject to the compulsory process of a Court sitting in Waco or

Midland. Id. In response, True Chem repeats its assertion that none of the witnesses in question

are subject to subpoena power in Waco whereas several witnesses are subject to subpoena power

in Midland. Sur-Reply at 1-2.

       After considering the parties’ arguments, the Court finds that this factor is also neutral.

Though True Chem focuses on the sheer number of witnesses who would be subject to a

Midland Court’s subpoena power, it has not shown any potential witness is unwilling to testify.

When no party has alleged or shown any witness’s unwillingness, a court should not attach much

weight to the compulsory process factor. Duha v. Agrium, Inc., 448 F.3d 867, 877 (6th Cir.

2006); CloudofChange, LLC v. NCR Corp., No. 6:19-cv-00513, 2020 WL 6439178, at *4 (W.D.

Tex. Mar. 17, 2020). Here, neither True Chem nor PCC has identified any unwilling witnesses.

Absent any showing of unwillingness, the Court will not attach much weight to this factor.

Consequently, the Court finds this factor neutral.

            iii.   The “cost of attendance” factor weighs in favor of transfer.
       The convenience of witnesses is the most important factor in a § 1404(a) analysis.

Genentech, Inc., 566 F.3d at 1342. While a court should not consider the significance of



                                                 7
        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 8 of 17




identified witnesses’ testimonies, it should consider whether the witnesses may provide

materially relevant evidence. Id. at 1343.

       To assist in analyzing this factor, the Fifth Circuit adopted a “100-mile rule.” Volkswagen

I, 371 F.3d at 204–205; see also Volkswagen II, 545 F.3d at 317. “When the distance between an

existing venue for trial of a matter and a proposed venue under § 1404(a) is more than 100 miles,

the factor of inconvenience to witnesses increases in direct relationship to the additional distance

to be traveled.” Volkswagen I, 371 F.3d at 204–05. Consequently, the threshold question is

whether the movant’s proposed venue and a plaintiff’s chosen venue are more than 100 miles

apart. See Volkswagen II, 545 F.3d at 317. If the distance is greater, then a court will consider the

distances between the witnesses and the two proposed venues. See id. Importantly, the venue

need not be convenient for all witnesses. Genentech, Inc., 566 F.3d at 1345.

       As previously stated by this Court, “given typical time limits at trial, the Court does not

assume that all of the party and third-party witnesses listed in 1404(a) briefing will testify at

trial.” Fintiv, Inc., 2019 WL 4743678, at *6. Indeed, the Court assumes only a few party

witnesses and even fewer non-party witnesses (if any) will testify at trial. Id. Consequently, long

lists of potential party and non-party witnesses do not affect the Court's analysis for this factor.

Id.

       In its motion, PCC again notes that no third parties reside in Midland. Mot. to Transfer at

6. Rather, the majority of third parties live in Houston, which is significantly closer to Waco. Id.

PCC also points out that Midland hotels are more expensive than those in Waco. Id. at 7.

       True Chem responds that “nine of the 11 likely witnesses who will attend trial are based

in the Midland-Odessa area, which is over 300 miles – or five hours by car – from Waco.” Resp.

at 5. They also note that another witness lives in Iraan, Texas, which is five hours from Waco



                                                 8
        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 9 of 17




and one hour from Midland. Id. True Chem finally points out that holding trial in Waco would

require these witnesses to stay overnight in Waco hotels whereas trial in Midland would allow

them to return to their own homes each night. Id.

       PCC replies that the most important private interest factor is “not the relative

convenience of the parties and their employees — it is the convenience of non-party witnesses.”

Reply at 4. PCC further argues that in a technical patent case, the Court should also consider the

convenience of the parties’ experts, none of whom are in the Midland-Odessa area. Id. More

importantly, PCC points out that all but one of the non-party witnesses are farther from Midland

than Waco, meaning that “third party trial witnesses will have to travel significantly less distance

— and likely avoid air travel and lengthy hotel stays — if trial takes place in Waco.” Id.

       In its sur-reply, True Chem notes again that while five fact witnesses are closer to Waco

than to Midland, no witnesses actually live in Waco. Sur-Reply at 3. True Chem also takes issue

with the addresses PCC has used for its witnesses — specifically, a Houston address for a

representative of B&H Industrial Electrical Construction and Maintenance Inc., which True

Chem alleges is merely the address of B&H’s agent for service of process. Id at 2. Finally, True

Chem notes again that holding trial in Waco would “unnecessarily burden the parties’ [sic] with

higher travel and lodging costs.” Id at 3.

       The Court finds that this factor weighs only very slightly in favor of transfer. First, the

convenience of party witnesses is typically given little weight because the witnesses’ employer

could compel their testimony at trial. Turner v. Cincinnati Ins. Co., 6:19-cv-642-ADA-JCM,

2020 WL 210809, at *4 (W.D. Tex. Jan. 14, 2020); Freehold Licensing, Inc. v. Aequitatem

Capital Partners, LLC, A-18-cv-413 LY, 2018 WL 5539929, at *7 (W.D. Tex. Oct. 29, 2018).

Some courts have considered how far these witnesses would need to travel if few or no witnesses



                                                 9
       Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 10 of 17




reside within the current district. See, e.g., Genentech, Inc., 566 F.3d at 1345 (determining the

convenience factor favored transfer, and not only slightly, in part because the defendants’

employees and managers would not have to travel as far and the foreign plaintiff had no

connection to the current venue); contra Fintiv, Inc., 2019 WL 4743678, at *6 (stating the cost of

attendance for party witnesses did not weigh for or against transfer because there were several

potential witnesses in both potential venues). However, because courts give the convenience

of party witnesses little weight, the Court finds this consideration neutral irrespective of

where these individuals may reside.

       The Court thus agrees with PCC that the most important element in analyzing this factor

is the convenience of non-party witnesses. Given that “all but one of the non-party witnesses

listed as ‘will call live’ or ‘may call live’ are farther from Midland than Waco,” it seems clear

that this factor must weigh at least slightly in favor of transfer. Even if True Chem is right as to

the true location of certain witnesses, it has not persuasively rebutted PCC’s point that the vast

majority of non-party witnesses would find it easier and cheaper to travel to Waco than to

Midland. Consequently, this factor favors transfer.

            iv.    The “all other practical problems” factor strongly favors transfer to
                   Waco.
       In considering a transfer motion, the court considers “all other practical problems that

make trial of a case easy, expeditious and inexpensive.” Volkswagen II, 545 F.3d at 315.

       In its opening brief, PCC argues that “the practical reasons to transfer this case to Waco

are compelling” for several reasons that fit into two broad categories: safety and efficiency. Mot.

To Transfer at 7. First, PCC points out that the COVID-19 outbreak is worse in Midland than in

Waco. Id. Relatedly, PCC notes that this Court has recently “undertaken significant efforts to

outfit its Waco courtroom in order to hold in-person jury trials in the safes manner possible.” Id.


                                                10
        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 11 of 17




Second, PCC argues that a transfer to Waco would allow for an earlier trial date since a setting in

Midland “would require balancing Judge Counts’ courtroom calendar with Judge Albright’s

courtroom calendar in order to find an available date and courtroom in Midland.” Id. PCC points

out that trial has already been delayed several times and that any further delay would cause

significant prejudice to PCC, who has been seeking to obtain an injunction against True Chem

since 2018. Id.

        True Chem responds that none of the issues raised by PCC are relevant because “they

reflect events that arose long after True Chem filed this lawsuit.” Resp. at 7. True Chem also

contends that a courtroom in Midland is no less safe than one in Waco and that, if anything,

transfer to Waco is more dangerous because it would force party witnesses to travel. Id. True

Chem further claims that PCC’s concern for delay is unwarranted since the PCC has never raised

a complaint about the time to trial until now. Id. Finally, True Chem argues that this factor

should weigh against transfer because both parties have already hired local counsel in Midland.

Id. at 8.

        PCC replies that the bulk of True Chem’s assertions under this factor actually belong

under the “compulsory process” or “convenience of witnesses” factors. Reply at 4. They also

note that True Chem has previously argued to the Court in its Motion for Continuance that local

counsel is not heavily involved in this case. Id. True Chem doesn’t directly address this factor in

its sur-reply but repeats its arguments about employees/party witnesses residing Midland. Sur-

Reply at 1-2.

        The Court agrees with PCC. True Chem is correct that Judge Counts has also taken

considerable precautions to ensure jury trials can be safely held in the Midland Courthouse. But

comparing the relative safety of conducting the trial itself between the courthouses in Waco and



                                                11
       Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 12 of 17




Midland is not the correct analysis in this Court’s opinion. What is driving the decision here is

the simple fact that nearly every third-party witness is farther from Midland than Waco.

Accordingly, all but one of these witnesses (along with the parties’ lawyers) would have to travel

a greater distance in a time where such travel remains highly discouraged.

       But even putting COVID-19 safety concerns aside, PCC is correct that a trial setting in

Midland is necessarily more difficult to schedule due to competing courthouse calendars.

Keeping trial in Midland would thus doubtless involve further delay in a case that has already

seen no less than six trial postponements. This case was originally set for trial on February 28,

2020. ECF No. 14. It was first postponed to June 6, 2020. ECF No. 28. It was then postponed to

August 3, 2020. ECF No. 44. In April 2019, trial was postponed yet again to December 14, 2020.

Finally, the case was set for trial on January 25, 2021 when the Court entered the Ninth

Amended Scheduling Order in this case. ECF No. 99. Subsequent to the entry of the Ninth

Amended Scheduling Order, the Court entered a Tenth Amended Scheduling Order, which

maintained the 1/25/21 trial setting. (ECF No. 143). In light of its increasingly busy docket, the

Court raised the possibility of trial in Waco, which would likely allow for a lengthier trial, if

necessary. ECF No. 251.

       On January 5, 2021, True Chem filed its Opposed Emergency Motion to Continue Trial

in View of Positive Covid-19 Test. ECF No. 263. The next day, January 6, 2021, True Chem

submitted a letter to the Court objecting to holding trial in Waco. ECF No. 271. PCC opposed

True Chem’s motion for continuance. ECF No. 264. On January 12, 2021, the Court informed

the parties by email that it would grant True Chem’s continuance motion and postpone trial to

February 16, 2021. On January 22, 2021, the Court notified the parties by email that it would no

longer be able to hold trial in Midland on February 16, 2021 due to a scheduling conflict. PCC



                                               12
        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 13 of 17




then filed the instant motion on January 22, 2021. ECF No. 268. For obvious reasons, the Court

opted not to set a new trial date until briefing was complete and the motion was resolved.

        This is by no means intended to suggest that any one party is to blame for the many

delays in this case. But, given that PCC is seeking injunctive relief, any further delay is

inherently more prejudicial to PCC. See Peleton Interactive, Inc. v. Flywheel Sports, Inc., No.

2:18-cv-00390-RWS-RSP, 2020 WL 338124, at *3 (E.D. Tex. Jan. 21, 2020) (Payne, Mag. J.)

(considering, in denying a motion for leave to amend invalidity contentions, the prejudice that a

delay of trial would cause to Peleton, which was seeking a permanent injunction in a case

between competitors). Because a trial in Waco is likely to be safer and take place sooner than

one in Midland, the Court finds this factor weighs in favor of transfer.

        B. The Public Volkswagen factors are neutral.
        The relevant public-interest factors are neutral. As previously noted, these factors

include: (1) the administrative difficulties flowing from court congestion; (2) the local interest in

having localized interests decided at home; (3) the familiarity of the forum with the law

governing the case; and (4) the avoidance of unnecessary problems of conflict of laws or the

application of foreign law. Volkswagen II, 545 F.3d at 315. The Court will also consider each of

these factors in turn.

            i.      The “administrative difficulties flowing from court congestion” factor
                    favors transfer to Waco.
        Administrative difficulties manifest when litigation accumulates in congested centers

instead of being handled at its origin. Gulf Oil, 330 U.S. at 508. This factor concerns “whether

there is an appreciable difference in docket congestion between the two forums.” Parsons v.

Chesapeake & Ohio Ry. Co., 375 U.S. 71, 73 (1963); Koehring Co. v. Hyde Constr. Co., 324




                                                 13
         Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 14 of 17




F.2d 295, 296 (5th Cir. 1963). The relevant inquiry under this factor is the speed with which a

case comes to trial and is resolved. Genentech, Inc., 566 F.3d at 1347.

         In its opening brief, PCC again emphasizes the Court’s ability to hold trial more quickly

in Waco than in Midland and cites the Court’s recent Order transferring VLSI v. Intel from

Austin to Waco. Mot. to Transfer At 8 (citing VLSI Tech. LLC v. Intel Corp., No. 1:19-cv-00977-

ADA, ECF No. 408, at 3 (W.D. Tex. Dec. 31, 2020)). True Chem responds that PCC is

attempting to use “administrative reassignment to bootstrap transfer under 1404(a)” and that the

Court “should not weigh its own convenience ahead of the convenience of the Midland-based

party and non-party witnesses.” Resp. at 8. True Chem also takes issue with PCC’s

characterization of the Court’s findings in Intel, arguing that that case has nothing in common

with this one. Id at 9.

         PCC replies that it is not attempting to “bootstrap” but rather to “achieve a timely and

safe jury trial in unique circumstances,” arguing that while transfer is not proper every time a

case is assigned to a judge in a different division, the “pandemic and the changed circumstances

in this case” warrant it. Reply at 5. True Chem does not directly address this factor in its sur-

reply.

         The Court finds this favor weighs in favor of transfer. As PCC points out, the Court’s

docket is “extraordinarily full, with at least one trial per month scheduled every month between

now and 2022.” Mot. to Transfer at 8. The reality is that a trial in Midland will require a

coordination of courtroom schedules that a Waco trial would not. In other words, there are dates

on which this Court could hold trial in Waco but not in Midland. The reverse is not true. Indeed,

given the busy dockets in both the Waco and Midland Divisions, a Midland setting would likely

result in a delay of many months. And, as PCC notes, “the relative speed with which an action



                                                14
         Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 15 of 17




may be resolved is a potentially important consideration in patent cases particularly where a

patent holder seeks to enjoin its competitors from using plaintiff’s invention to gain a potentially

irreversible advantage in the marketplace or where plaintiff seeks lost profit damages which are

inherently difficult to prove.”). Reply at 5, n. 10 (quoting Guardia Media Tech., Ltd. v. Mustek

Sys., Inc., 440 F.Supp.2d 937, 939 (W.D. Wis. 2006)). Accordingly, the Court finds that this is

one of those “rare and special circumstances” where “a factor of ‘delay’ or of ‘prejudice’ might be

relevant in deciding the propriety of transfer.” In re Horseshoe Entm't, 337 F.3d 429, 434 (5th Cir.

2003).

         True Chem insists that the Court “should not weigh its own convenience ahead of the

convenience of the Midland-based party and non-party witnesses.” Resp. at 8. The Court agrees.

But as it happens, one of those Midland-based parties finds Waco to be more convenient because

it will allow for a safer and speedier trial. As for the non-party witnesses, the Court has already

found that Waco is considerably more convenient for them. Accordingly, the Court finds this

factor weighs in favor of transfer. That said, the Court is aware that this factor should not receive

dispositive or undue weight in a § 1404(a) analysis. In re Adobe Inc., 823 F. App’x 929, 932

(Fed. Cir. 2020). This Court takes note of the Federal Circuit’s guidance and accords this factor

weight equivalent to that given to other factors.

            ii.    The “localized interest” factor weighs against transfer.
         There is “a local interest in having localized controversies decided at home.” Gulf Oil

Corp. v. Gilbert, 330 U.S. 501, 511 (1947); Piper Aircraft, 454 U.S. 235, 260 (1981). In its

opening brief, PCC argues that, while both parties are based in Midland, not all of the relevant

conduct took place in the Midland area. Mot. to Transfer at 8. Rather, PCC performs services

throughout Texas, New Mexico, and Louisiana. In addition, two of the customers that PCC

claims True Chem “was able to steal” are based in Denver, Colorado and Houston, Texas. Id.

                                                    15
        Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 16 of 17




       True Chem responds that “both parties, their employees, the named inventors, the trailers

at issue, and the employees who built those trailers are all here in Midland.” Resp. at 9. True

Chem then cites this Court’s finding that this factor favored transfer to Austin where “patents-in-

suit were all invented in Austin, primarily by residents of Austin, and at companies based in

Austin.” Id. (citing VLSI Tech. LLC v. Intel Corp., No. 6:19-CV-00254-ADA, 2019 WL

8013949, at *5 (W.D. Tex. Oct. 7, 2019)). By contrast, True Chem notes that Waco has “zero

interest in resolving this dispute” because “[n]either party has any operations in Waco, and to

True Chem’s knowledge, none of the parties’ customers or their drilling sites are located in

Waco.” Id.

       PCC responds that any local interest Midland may have in this matter is outweighed by

PCC’s own interest in achieving a timely jury trial and that this factor should be afforded less

weight in the context of an intra-district transfer. Reply at 5. Without responding directly to the

arguments in PCC’s reply, True Chem’s sur-reply points out again that “[t]his case has

everything to do with Midland and absolutely nothing to do with Waco.” Sur-Reply at 2.

       The Court finds that this factor weighs against transfer. Though, the Court takes PCC’s

point that “not all the relevant conduct took place in Midland,” there is no denying that more

relevant conduct took place there than anywhere else. If any forum has a local interest in the

resolution of this dispute, it is Midland. Accordingly, the Court finds that this factor weighs

against transfer.

             iii.   The remaining public factors are neutral.
       As True Chem notes, “courts routinely treat the third and fourth public interest factors as

neutral in patent cases.” Resp. at 10. Neither party has argued that these factors support or weigh

against transfer. Accordingly, the Court finds the remaining public factors are neutral.



                                                16
       Case 7:18-cv-00078-ADA Document 278 Filed 03/08/21 Page 17 of 17




                                              IV. Conclusion

       The following table summarizes the Court’s conclusions for each factor:

                     Factor                                     Court’s Finding

Relative ease of access to sources of proof       Neutral

Compulsory process                                Neutral

Cost of attendance                                Weighs in favor of transfer to Waco

All other practical problems                      Weighs in favor of transfer to Waco

Administrative difficulties flowing from court Weighs in favor of transfer to Waco
congestion
Localized interest                             Weighs against transfer to Waco

Familiarity of the forum with law that will Neutral
govern case
Problems associated with conflict of law    Neutral



       Finding that three factors weigh in favor of transfer and only one weighs against, the

Court finds that Defendant/Counter-Plaintiff PCC’s Motion to Transfer pursuant to 28 U.S.C. §

1404(a) should be and hereby is GRANTED. The Court thus orders the case be

TRANSFERRED to the Waco Division and set for trial on March 29, 2021.



Signed this 5th day of March, 2021.




                                                17
